972 F.2d 339
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In Re:Derek Dion CURTIS, I, Petitioner.
No. 92-8042.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 13, 1992Decided:  August 11, 1992

On Petition for Writ of Mandamus.
Derek Dion Curtis, I, Petitioner Pro Se.
Petition Dismissed.
Before WIDENER, HALL, and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Derek Dion Curtis has filed a petition for a writ of mandamus in this Court to compel the district court to expedite its consideration of his petition for post-conviction relief under 28 U.S.C. § 2255 (1988) and other motions.  Because the district court has now issued an opinion and final order denying all of Curtis's motions, his petition for mandamus relief is moot.  Therefore, we dismiss the petition.*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

PETITION DISMISSED


*
 We grant Curtis leave to proceed in forma pauperis in this Court